Citation Nr: 0303247	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  97-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from June 23, 1971, to 
April 14, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied an application to 
reopen a claim of entitlement to service connection for a 
back disorder.  When this case was previously before the 
Board in April 1999, the application to reopen the claim for 
service connection for a back disorder was granted and the 
matter remanded for additional development and adjudication 
on the merits.  Following the requested development, the RO 
continued its denial of the claimed benefit.  The case is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  An old spinal fracture with an unstable lower spine was 
noted at service entrance.  

3.  The preexisting back disorder underwent permanent 
pathological advancement during service.  


CONCLUSION OF LAW

Service connection for a back disorder is warranted.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
disposition reached herein.  

Factual Background

The veteran's initial claim for service connection for a back 
disorder was received in May 1972 and denied in rating 
decisions dated in June and August 1972.  The veteran 
contended in July 1972 that he was drafted into the Army with 
no history of back problems and that during basic training, 
he was injured in judo pit while being thrown against another 
soldier.  He was treated at a dispensary by being placed on 
bed rest.  Later, he received additional treatment and was 
issued a back brace.  

However, on VA examination in August 1972, the veteran 
reported that in 1966, he was thrown from a horse and injured 
his back.  He said that he had "a hurting" in the middle of 
his back.  He stated that in 1971, when involved in judo, he 
reinjured his back.  X-rays were normal except for a 
congenital anomaly consisting of an accessory center of 
ossification of D-11.  The diagnosis was consistent with the 
x-ray finding.  

The service medical records contain a statement dated in 
January 1971 from Charles W. Bailey, M.D., a private 
physician, regarding the veteran's back condition.  Dr. 
Bailey quoted the report of an x-ray performed by a private 
radiologist in August 1970 showing a failure of fusion of the 
right transverse process of the first lumbar segment with 
evidence of old epychysitis [epiphysitis] of the inferior 
anterior border of the body of the 11th thoracic vertebra 
noted.  Asymmetry of the articular facets of the lumbosacral 
area without sclerosis was also noted.  The radiologist's 
impression was anatomical variation of the lumbar vestibule.  

The veteran noted on Dr. Bailey's statement that both doctors 
agreed that his back condition would cause him to have a weak 
back and that he should not perform any hard or strenuous 
work.  The veteran further stated that he had records of 
having back trouble and said that he had been turned down for 
employment "as a result of this x-ray report."  He said 
that he thought that this medical evidence should change his 
acceptability and classification.  

Although the veteran's back condition was noted when he was 
examined for service entrance, his spine was found to be 
normal on clinical examination.  No profile was given.  In 
September 1971, about two and a half months after entry on 
active duty, the veteran was seen in the troop medical clinic 
for a complaint of back pain at the T12-L1 level of three 
days' duration.  He was given medication for muscle spasm.  
He returned to the clinic four days later with a complaint of 
extreme tenderness in the lower back of a week's duration 
with increased severity.  However, no history of trauma was 
elicited.  The impression was psoas spasm.  

When seen in the clinic three days later, the veteran 
continued to complain of extreme pain in his lower back that 
was unrelieved by muscle relaxants.  An examination revealed 
extreme tenderness of the paravertebral musculature, but x-
rays of the dorsal and lumbosacral spine were negative.  The 
impression was acute lumbodorsal myositis.  He was referred 
for orthopedic evaluation, where a history of having been 
thrown from a horse at age 12 with severe back pain was 
noted.  It was reported that since that incident, the veteran 
had had intermittent mid and low back pain without leg pain 
or paresthesia.  X-rays were interpreted by the orthopedist 
as showing old compression (fracture) at D-11 with narrowing.  
The diagnostic impressions were old compression fracture of 
D-11, and acute dorsolumbar strain.  The veteran was given a 
temporary L-3 profile that precluded any strenuous physical 
activity.  

The veteran returned to the clinic four days later and 
complained that his back pain seemed to be getting worse, 
especially with walking.  A few days later, he reported that 
he was somewhat better after receiving a back brace and 
medication.  When seen in the orthopedic clinic in October 
1971, the veteran was said to have low back pain syndrome 
with negative neurologic signs.  Straight leg raising was 
negative.  However, the veteran was seen periodically 
thereafter with continuing complaints of back pain.  His 
profile for chronic back strain was extended, and when seen 
in the orthopedic clinic in January 1972, it was reported 
that he had a D-11 compression fracture that had existed 
prior to service (EPTS) and chronic lumbosacral strain.  The 
veteran reported that he was able to complete only three 
weeks of training as an MP due to his inability to pursue a 
judo course until he was off his profile.  The examiner 
thought that the veteran's request for a change of military 
occupational specialty from military policeman to clerk-
typist was reasonable.  

In late February 1972, the veteran was seen at the clinic for 
a complaint of chronic low back pain after he hurt his back 
lifting a duffel bag the night before.  He had muscle spasm 
and decreased reflexes in the leg.  The veteran believed that 
the spasm was worse than before and complained that he could 
barely move and breathe.  He was referred for orthopedic 
evaluation, which noted his multiple complaints since his 
entry on active duty.  The veteran now had severe spasm and 
tight hamstrings.  Straight leg raising was positive.  It was 
felt, however, that his condition preexisted service.  

When examined for service separation in March 1972, the 
veteran's spine was normal on clinical examination, but an 
old spinal fracture with an unstable lower spine was noted.  

When seen privately in November 1977, it was reported that 
the veteran apparently strained his back muscle when he 
lifted a cabinet on the line at Whirlpool.  He was apparently 
hospitalized for about four days and returned to work, but 
his back began hurting again.  The impression was muscle 
strain of the upper lumbar and thoracic muscles.  The private 
discharge summary dated November 5, 1977, indicates that that 
veteran experienced chest and left axillary pain after 
dropping a refrigerator.  

When seen privately in September 1979, the veteran reported 
that he strained his back a day or two previously "horsing 
around."  

When the veteran was seen privately in July 1980, he 
complained of mid-back pain of about six days' duration and 
said that he did a lot of lifting regularly.  The impression 
was infrascapular muscle strain.  

A lumbosacral spine series by VA in October 1996 revealed an 
asymmetry of the articular facets at the lumbosacral 
junction, but the study was otherwise unremarkable.  

On VA general medical examination in July 1997, the veteran 
reported that he sustained a lower lumbar injury in service 
while in a judo pit.  He said that he was flipped over by a 
very large opponent and landed on the combat boot of another 
soldier.  He stated that he was seen at the base hospital and 
was treated with pain pills, limited duty, and a brace, which 
he has worn ever since.  The examiner interpreted a CT scan 
of the lumbar spine without contrast as showing hypertrophy 
in the lower lumbar spine with some facet asymmetry; 
transitional vertebra at the S1 level; fullness in the thecal 
sac at S1; and the possibility of a conjoined nerve root 
versus a disc fragment.  The diagnoses included chronic lower 
back pain secondary to facet arthropathy, and facet 
hypertrophy.  

When seen in the VA outpatient clinic in March 1998, it was 
reported that the veteran had a long history of back pain and 
chronic pain syndrome that dated back to service, when he 
injured his back in a training accident.  He said that he 
continued to have intermittent back pain following service 
that required medication and rest.  The foot-drop that he 
developed in 1990 was not attributed to his lumbosacral 
disease, the veteran reported.  The pertinent impressions 
following an examination included degenerative joint disease 
of the cervical and lumbar spine, and chronic pain syndrome.  

VA x-rays in November 1998 suggested the possibility of a 
compression deformity at the T-11 vertebra.  

The radiologist's impression following magnetic resonance 
imaging (MRI) by VA in December 1998 was minimal degenerative 
changes at the L5-S1 disc space and of the facets, but no 
evidence of focal nerve root impingement or disc herniation 
was noted.  

In a statement dated April 16, 1999, the veteran reported 
that he did not believe that his back problems were due 
solely to the aging process and said:  "I have not had any 
injuries to my back at any jobs I have had since leaving 
service."  

On VA examination in August 1999, the veteran reiterated his 
story regarding his back injury in service, but the claims 
file was initially unavailable for review.  X-rays of the 
lumbosacral spine at that time were felt to suggest the 
possibility of some degenerative changes at the lower 
thoracic level but were felt to show a normal lumbar spine.  

In an addendum to the VA examination of August 1999, the 
examiner said that the case should be reviewed by an 
orthopedist or neurosurgeon because of the merits of the 
case.  

On VA neurologic examination in November 2000, the veteran 
stated that he has had constant low back pain since he 
injured his back in service in 1971 and that he has worn a 
back brace for the previous 29 years.  The VA neurologic 
examiner found that there was no objective clinical evidence 
of lumbosacral radiculopathy or any other neurological 
complication related to the veteran's back disorder.  He said 
that the veteran had developed a "pressure palsy" of the 
right peroneal nerve in 1990 that was now completely resolved 
and that was unrelated to his low back condition.  The 
neurologic examiner deferred for the orthopedic examiner any 
findings as to the etiology of the veteran's current back 
disorder.  

The report of VA orthopedic examination in December 2000 
indicates that the examiner reviewed the record.  The 
examination, which included x-rays of the thoracic and lumbar 
spine, culminated in diagnoses of chronic pain syndrome and 
depression, by record; degenerative joint disease, facets, 
L5-S1, bilaterally; spurring of the vertebral body of L5; 
disc degeneration, L5-S1, without evidence of nerve root 
compression or herniation (clinical impression concurs with 
magnetic resonance imaging findings of December 9, 1998); 
pain, right lower extremity, secondary to above; scoliosis, 
idiopathic, developmental, structural, S-shaped right lateral 
lumbar, right lateral upper thoracic spine; developmental 
epiphysis, anterior, T-11; degenerative disc disease, T10-11.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Congenital or developmental defects, as 
such, are not diseases within the meaning of applicable 
legislation providing for VA compensation benefits.  
38 C.F.R. § 3.303(c).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

The veteran has long maintained that he injured his back 
during judo exercises in training in 1971.  There is some 
support for this in the orthopedic clinic note of January 
1972, when the veteran reported that he was able to complete 
only three weeks of training as an MP due to his inability to 
pursue a judo course until he was off his profile.  This 
shows the opportunity to have sustained the injury claimed 
during a judo exercise.  However, when the veteran was seen 
in the troop medical clinic in September 1971, a history of 
trauma was not elicited.  The only trauma to the low back 
actually documented in the service medical records occurred 
in February 1972, when the veteran was seen at the clinic for 
a complaint of chronic low back pain after he hurt his back 
lifting a duffel bag the night before.  Although an 
orthopedic consultation seemed to indicate that his condition 
preexisted service, there were findings consistent with 
aggravation of a preexisting disorder.  The veteran now had 
severe spasm and tight hamstrings, and straight leg raising 
was positive.  This suggests either an increase in the 
severity of the preexisting back disorder during service or 
injury superimposed on a preexisting congenital defect.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 
82-90 (while only congenital disease, not defect, can be 
aggravated by service, injury superimposed on congenital 
defect is subject to service connection).  It would seem that 
the service orthopedist's interpretation of the x-rays as 
visualizing a compression fracture of D-11 is more consistent 
with the nature of the veteran's preservice injury of being 
thrown from a horse at age 12 injuring his back.  The post 
service diagnostic imaging with respect to the T-11 vertebra 
seems consistent with the service orthopedist's 
characterization of the disability as a compression fracture.  

Although it is clear that the veteran's T-11 anomaly, failure 
of fusion of the right transverse process of the first lumbar 
segment, and asymmetry of the articular facets of lumbosacral 
area were identified on private x-rays in August 1970 and 
thus preexisted service, it is by no means clear that his 
current back disorder is the product merely of the natural 
progress of the preexisting condition.  It appears that the 
veteran underwent basic training and was about three weeks 
into Advanced Individual Training as an MP when his back 
problem flared.  He was then seen on numerous occasions in 
the troop clinic, as well as the orthopedic clinic, and by 
January 1972 was diagnosed with chronic lumbosacral strain in 
addition to the compression fracture at D-11.  The veteran 
has claimed that he has had significant back pain and has 
been required to wear a back brace ever since service.  The 
orthopedic examiner's diagnosis in December 2000 of chronic 
pain syndrome seems consistent with the diagnosis of chronic 
lumbosacral strain in service.  

Moreover, the orthopedic examiner commented that the 
veteran's preexisting back condition was aggravated by the 
rigors he encountered in service to such a degree that he was 
discharged on the recommendation of a Medical Board.  (The 
veteran's DD-214 indicates that he was discharged because he 
did not meet "medical fitness standards at time of IND 
[Induction].")  The examiner said, "Strictly according to 
the record, the [veteran] became nonfunctional as far as 
military service was concerned."  The examiner said that 
"[a]dditional trauma and the day-to-day usage, as well as 
changes secondary to the aging process, could have played and 
could be playing a role in the aggravation of the [veteran's] 
back disorder."  The examiner further remarked that "[n]o 
single pathological process that the [veteran] manifests
 . . . can be regarded as having been incurred while in the 
military service."  

Although the record shows that the veteran sustained back 
injuries following service, the veteran is entitled to the 
benefit of the doubt on the material issue of whether he now 
has back pathology that was acquired as a result of service.  
See 38 C.F.R. § 5107(b).  The opinion of the orthopedic 
examiner in December 2000 is equivocal, suggesting on the one 
hand that the preexisting back disorder was aggravated by 
service and on the other that it cannot now be said that any 
single pathological process was incurred during service.  
This is essentially a concession that aggravation of a 
preservice back disorder likely occurred and that it is now 
impossible to determine which currently diagnosed disorder 
was actually acquired as a result of the physical rigors of 
service or as a result of the long-term sequelae of service.  
It seem reasonable to conclude that the back disorder 
resulting from aggravation of the preexisting back disability 
rendered the veteran more susceptible to post service injury.  
When the weight of the evidence is equally balanced between a 
grant of the benefit and a denial of the benefit, the claim 
must be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-58 (1990).  


ORDER

Service connection for a back disorder is granted.  



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

